PER CURIAM.
Francisco Nunez petitioned this Court for a writ of certiorari in order to compel the State to provide him with copies of certain document in his file pursuant to the Public Records Act. We treat his petition for certiorari as a petition for mandamus, and deny the petition, as it appears the issue is now moot. In response to Nunez’s petition, the State has provided him with an invoice for the cost of the copies requested, stating that he would be provided the copies as soon as payment was re*866ceived. As the State has now made available the records Nunez requested, this renders Nunez’s petition moot.1

. We note that Nunez, despite his indigency, is not entitled to copies of public records free of charge, per Roesch v. State, 633 So.2d 1 (Fla.1993), and section 119.07(1)(a), Florida Statutes (1997).